On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Blanchard, J.
The motion to dismiss is made on the ground that the amount claimed by each appellant is below the' appealable jurisdiction of this court.
The provisional account of the receiver proposing to distribute fifteen thousand five hundred and thirty-three dollars and seventy-six cents, and his final account proposing to distribute four thousand one hundred and eighty-nine dollars and seventy-five cents additional, or a total of nineteen thousand seven hundred and twenty-three dollars and fifty-one cents, were tried together, amended and homologated under one judgment.
Representing themselves as creditors of the insolvent concern and averring error in the judgment and injury to themselves, A. M. Edwards, John Stranger and Henry Buddig prosecute this appeal.
It is not the amount of their claim that determines the appellate jurisdiction; it is that of the fund to be distributed. Constitution, Art. 81; Murray vs. Sweeney, 48 La. An. 761; Amendment, Acts 1882, p. 174.
The motion to dismiss is denied.